Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.
 	Claims 1-28, 30 and 44 have been cancelled. Claims 29 has been amended
	Claims 45-48 are withdrawn. Claims 29 and 31-43 are under examination.

Information Disclosure Statement
The information disclosure statement filed 12/14/21 has been considered and an initialed copy is enclosed.

Claim Rejections Withdrawn
The rejection of claims 29, 31-41 and 44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendment to the claims.
The rejection of claims 29 and 31-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the amendment to the claims.



Claim Objections
Claim 29 is objected to because of the following informalities:  Acronyms are permissible shorthand.  The first recitation should include the full meaning of ERK HDAC and MAP2. Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 29, 31-32 and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-38 of copending Application No. 17/095,427 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘427 claims disclose a method of treating cancer in a subject in need thereof comprising administering a pharmaceutical composition comprising an effective amount of Megasphaera massiliensis comprising a 16s rRNA gene sequence that has at least 98.5% sequence identity to the polynucleotide sequence of SEQ ID NO: 1 or 8 or 9 or 10 or 11 or 12 (i.e. SEQ ID NO:  1, and 14-18 of the ‘427 claims) as determined by a Smith-Waterman homology search algorithm using an affine gap search with a gap open penalty of 12 and a gap extension penalty of 2 (see claim 21 of the ‘427 claims).
The ‘427 claim 31 and 32 disclose the disease is cancer, prostate cancer, colorectal cancer, breast cancer, lung cancer (which is a solid cancer), liver cancer or gastric cancer.
The ‘427 claims administers the same Megasphaera massiliensis and thus will slow cancer progression or induce cancer cell, death, thereby treating the cancer.
The Megasphaera massiliensis is the cancer, prostate cancer, colorectal cancer, breast cancer, lung cancer, liver cancer or gastric cancer are inherently associated 
The ‘427 claims disclose the bacterial strains is dried and disclose administering
  1 x 10^6 to 1 x 10^11 CFU/g.
The administration is oral (formulated for delivery to an intestine of said subject), rectal, nasal, buccal, sublingual, or subcutaneous.
The bacteria is the same and thus is capable of at least partially colonizing an intestine of the said subject.
With regards to claim 41, the cancer is prostate cancer, colorectal cancer, breast cancer, lung cancer, liver cancer or gastric cancer and thus inherently the cancers are in human subjects.
The Megasphaera massiliensis has the accession number NCIMB 42787 and the 16s rRNA (SEQ ID NO: 14, 15, 17, 18) and comprises instant SEQ ID NO: 1 or has a sequence at least 98.5% identical to SEQ ID NO: 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
See MPEP 1490 (VI) (D) (2) (b) Applications Have the Same Effective U.S. Filing Date.

Allowable Subject Matter
Claims 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Status of the Claims

Claim 29, 31-32 and 36-43 are rejected. Claims 33-35 are objected to. Claims 45-48 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645